UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7253


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

IVAN JULIAN STEVENSON, a/k/a Ike, a/k/a Isaac,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Harrisonburg. James P. Jones, Senior District Judge. (5:93-cr-30025-JPJ-3)


Submitted: April 21, 2022                                         Decided: April 27, 2022


Before GREGORY, Chief Judge, and NIEMEYER and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ON BRIEF: Juval O. Scott, Federal Public Defender, Charlottesville, Virginia, Erin
Trodden, Assistant Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Harrisonburg, Virginia, for Appellant. Christopher R. Kavanaugh, United
States Attorney, Roanoke, Virginia, Jennifer R. Bockhorst, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ivan Julian Stevenson appeals the district court’s opinion and order denying his

motion for a sentence reduction pursuant to § 404 of the First Step Act of 2018, Pub. L.

No. 115-391, 132 Stat. 5194, 5222 (“First Step Act”). Stevenson asserts that the district

court procedurally erred by failing to consider his argument that reducing his sentence

would not create an unwarranted sentencing disparity. We affirm.

       Where, as here, a defendant is eligible for relief because he was convicted of a

covered offense, the district court must analyze the 18 U.S.C. § 3553(a) factors to

determine whether to exercise its discretion to reduce the defendant’s sentence. First Step

Act § 404(c), 132 Stat. at 5222 (stating that First Step Act does not “require a court to

reduce [an eligible defendant’s] sentence”); see United States v. Chambers, 956 F.3d 667,

674 (4th Cir. 2020) (“[T]he § 3553(a) sentencing factors apply in the § 404(b) resentencing

context.”). One purpose of reviewing the § 3553(a) factors is “to determine whether its

balancing of the factors was still appropriate in light of intervening circumstances.” United

States v. Lancaster, 997 F.3d 171, 176 (4th Cir. 2021).

       We review a district court’s decision to grant or deny a sentence reduction under the

First Step Act for abuse of discretion. United States v. Jackson, 952 F.3d 492, 495, 502

(4th Cir. 2020). The court abuses its discretion if it acts arbitrarily or irrationally, fails to

consider judicially recognized factors, or relies on erroneous factual or legal premises.

United States v. High, 997 F.3d 181, 187 (4th Cir. 2021). In explaining the decision, the

district court judge “need only set forth enough to satisfy the appellate court that he has

considered the parties’ arguments and has a reasoned basis for exercising his own legal

                                               2
decisionmaking authority.” United States v. McDonald, 986 F.3d 402, 409 (4th Cir. 2021)

(internal quotation marks omitted).

       When considering a request for relief under § 404(b), a district court must: (1)

“accurately recalculate the Guidelines sentence range,” (2) “correct original Guidelines

errors and apply intervening case law made retroactive to the original sentence,” and (3)

“consider the § 3553(a) factors to determine what sentence is appropriate.”          United

States v. Collington, 995 F.3d 347, 355 (4th Cir. 2021). “Ultimately, the First Step Act

contemplates a robust resentencing analysis, albeit not a plenary resentencing hearing.” Id.

at 358. This Court reviews the denial of a motion for a sentence reduction under § 404(b)

for procedural and substantive reasonableness. Id. at 358-61. Thus, a district court must

“consider a defendant’s arguments, give individual consideration to the defendant’s

characteristics in light of the § 3553(a) factors, determine—following the Fair Sentencing

Act—whether a given sentence remains appropriate in light of those factors, and

adequately explain that decision.” Id. at 360.

       Section 3553(a)(6) speaks of “the need to avoid unwarranted sentence disparities

among defendants with similar records who have been found guilty of similar conduct.”

The stated goal of § 3553(a)(6) is “to eliminate unwarranted sentencing disparities

nationwide.” United States v. Withers, 100 F.3d 1142, 1149 (4th Cir. 1996). “[A]voidance

of unwarranted disparities was clearly considered by the Sentencing Commission when

setting the Guidelines ranges,” and if the district court “correctly calculated and carefully

reviewed the Guidelines range, he necessarily gave significant weight and consideration to

the need to avoid unwarranted disparities.” Gall v. United States, 552 U.S. 38, 54 (2007).

                                             3
       The district court is not required to address every argument a defendant makes.

“Instead, the adequacy of the sentencing court’s explanation depends on the complexity of

each case and the appropriateness of brevity or length, conciseness or detail, when to write,

what to say, depends upon the circumstances.          At bottom, we look to whether the

sentencing court has said enough to satisfy us that the court has considered the parties’

arguments and has a reasoned basis for exercising its own legal decision-making

authority.” United States v. Arbaugh, 951 F.3d 167, 174 (4th Cir. 2020) (citations and

internal quotation marks omitted).

       Stevenson’s contention that similarly situated defendants received sentence

reductions was at best anecdotal. “[C]omparisons of sentences may be treacherous because

each sentencing proceeding is inescapably individualized or because some defendants

possess . . . a demonstrated propensity for criminal activity that is almost unique in its

dimensions.” United States v. Rivera-Santana, 668 F.3d 95, 105-06 (4th Cir. 2012). “[W]e

are unwilling to isolate a possible sentencing disparity to the exclusion of all the other

§ 3553(a) factors.” Id. at 106 (internal quotation marks omitted). Stevenson’s reference

to sentence reductions obtained by 12 defendants did not support a substantive argument

that Stevenson’s life sentence was out of line with similarly situated defendants. Stevenson

failed to offer substantial support for his contention that a sentence reduction to time served

would not produce an unwarranted sentencing disparity. We conclude that the district court

adequately explained its denial of Stevenson’s motion for a sentence reduction.




                                              4
      Accordingly, we affirm. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            5